Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 05, 2019

The Court of Appeals hereby passes the following order:

A19A1242. THEODORE JACKSON v. THE STATE.

      The appellant in this case has failed to comply with the notice of docketing
mailed by this Court and with Court of Appeals Rules 13 and 23 (a), regarding the
filing of an enumeration of errors and brief within twenty days after the appeal was
docketed.


      The enumeration of errors and brief were initially due on February 4, 2019. On
February 27, 2019, this Court ordered the appellant to file an enumeration of errors
and brief no later than March 19, 2019. As of the date of this order, sixty-one days
after the enumeration of errors and brief were initially due, the appellant still has not
filed and there has been no extension request. Accordingly, this appeal is deemed
abandoned and is hereby ordered DISMISSED. Court of Appeals Rule 23 (a).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/05/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.